Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
 


In response to argument/remarks filed 04/19/2022, claims 1, 9, 11, and 19 have been amended. No claims are new. 

Double Patenting
	In response to argument/remarks filed 04/19/2022 applicant has requested the double patenting rejection be held in abeyance until an indication of allowable subject matter is received in the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 7-14, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crow et al. (US 20020057287 A1), in view of Jobs et al (US Patent No. US 6957395 B1)

	
	In regards to claim 1, Crow teaches, A method comprising: 
displaying a first window comprising a first…content on a display, receiving an input command from a user, the input command causing a display of a second window comprising a second set of content, the second window being associated with the first window based at least on the second window being derived from the first window…; responsive to receiving the input command: displaying the second window concurrently with the first window on the display; (See fig. 3A-5 and paragraphs 58, 63, 113, display window 202 configured to invoke a command (e.g. drawer control 214) from window 202 to cause concurrent display of a second display element (e.g. see figs. 3b-5) in response to user selection of control 214. The drawer contents are the children of the drawer control. Also see fig. 4, paragraph 65, window comprising set of contents 232, 234, 236, etc. Examiner is interpreting “window” as (under BRI), well known by one of ordinary skilled in the art, a separate viewing area on a computer display screen.)
displaying, at the second window, dynamic information that corresponds to content associated with the first window.  (See fig. 3A-5, paragraph 66-67, second window dynamically displays A or B dependent upon what content is selected in the first window, i.e. drawer control 214 or resize control 208)
Crow clearly teaches second window being derived from the first window however does not specifically teach, first window comprising a first set of content… the second window being subordinate to the first window…responsive to receiving input command: visually indicating the second window as being associated with the first window by animating a change in a size of the first window from a first size window to a second size window while concurrently displaying the first window and the first set of content therein and the second window and the second set of content therein; and
However, Jobs further teaches, first window comprising a first set of content… the second window being subordinate to the first window…responsive to receiving input command: visually indicating the second window as being associated with the first window by animating a change in a size of the first window from a first size window to a second size window while concurrently displaying the first window and the first set of content therein and the second window and the second set of content therein; and (See figs. 3-5 and col. 5, lines 1-55, col. 6, lines 30-43, when inactive minimized window is selected, the window is restored to its original size and becomes active, and previously active window is simultaneously minimized and becomes inactive (i.e. user is blocked from using this window until it becomes active again). See figs. 4-5, concurrent display of two windows. Also see col. 3, lines 51-56, col. 5, lines 11-30,  a window functions as a container for a particular type of data that is to be presented to the user, such as the text in a word processing document, graphical images in a drawing document, and the content of an Internet web page…windows may be divided into different categories, such as primary and secondary. Lastly see claim 5, col. 5, lines 66 thru col. 6, line 32, The minimization of all non-active windows can take a variety of forms…a minimized window is depicted as a thumbnail representation of the window. In essence, a thumbnail representation is a reduced-scale image of the window. The thumbnail image can include the structure of the window, or merely its content)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Crow to comprise method further taught by Jobs because benefits that may be realized include providing a user with a tool to readily identify the active and inactive windows which are currently available for interaction.  By maintaining all inactive windows visible and available at any time, the user can easily identify and quickly activate a desired window. Unused window can become minimized/inactive such that cpu usage/consumption can be reduced.


In regards to claim 2, Crow-Jobs teaches the method of claim 1, wherein visually indicating the second window as being subordinate to the first window comprises changing a size of the second window from a third size to a fourth size, wherein the third size is smaller than the fourth size. (See Jobs figs. 3-5 and col. 5, lines 1-55, col. 6, lines 30-43, when inactive minimized window is selected, the window is restored to its original size and becomes active, and previously active window is simultaneously minimized and becomes inactive (i.e. user is blocked from using this window until it becomes active again). Also see Jobs regarding thumbnail. See figs. 4-5, concurrent display of two windows. Also see Crow figs. 3-5)

In regards to claim 7, Crow--Jobs teaches the method of claim 1, wherein visually indicating the second window as being subordinate to the first window is in response to displaying the second window (See Jobs figs. 3-5 and col. 5, lines 1-55, col. 6, lines 30-43, when inactive minimized window is selected, the window is restored to its original size and becomes active, and previously active window is simultaneously minimized and becomes inactive (i.e. user is blocked from using this window until it becomes active again). See figs. 4-5, concurrent display of two windows. Also see Crow figs. 3-5)

In regards to claim 8, Crow--Jobs teaches the method of claim 1, wherein visually associating the first window and the second window includes displaying at least a portion of the second window so that the portion of the second window visually appears to contact or overlap at least a portion of the first window.  (See Jobs figs. 3-5 and col. 5, lines 1-55, col. 6, lines 30-43, when inactive minimized window is selected, the window is restored to its original size and becomes active, and previously active window is simultaneously minimized and becomes inactive (i.e. user is blocked from using this window until it becomes active again). See figs. 4-5, concurrent display of two windows. Also see Crow figs. 3-5 and Jobs fig. 6 and associated column and lines, inactive window stays in the background instead of being minimized and active window overlaps. Also see Jobs regarding thumbnails)

In regards to claim 9, Crow--Jobs teaches the method of claim 1, the second window is subordinate to the first window based at least on a display of the second window blocking the usage of the first window (See figs. 3-5 and col. 5, lines 1-55, col. 6, lines 30-43, when inactive minimized window is selected, the window is restored to its original size and becomes active, and previously active window is simultaneously minimized and becomes inactive (i.e. user is blocked from using this window until it becomes active again). See figs. 4-5, concurrent display of two windows. Also see col. 3, lines 51-56, col. 5, lines 11-30,  a window functions as a container for a particular type of data that is to be presented to the user, such as the text in a word processing document, graphical images in a drawing document, and the content of an Internet web page…windows may be divided into different categories, such as primary and secondary. Lastly see claim 5, col. 5, lines 66 thru col. 6, line 32, The minimization of all non-active windows can take a variety of forms…a minimized window is depicted as a thumbnail representation of the window. In essence, a thumbnail representation is a reduced-scale image of the window. The thumbnail image can include the structure of the window, or merely its content)


In regards to claim 10, Crow--Jobs teaches the method of claim 1, wherein the first window and the second window both display information related to at least one of traffic, stocks, news, weather, or sports. (See Crow paragraph 66)

Claim 11 is similar to rejection of claim 1, except claim 1 does not recite, block the first window from responding to user input during the concurrent display
However, Jobs further teaches, block the first window from responding to user input during the concurrent display (See figs. 3-5 and col. 5, lines 1-55, col. 6, lines 30-43, when inactive minimized window is selected, the window is restored to its original size and becomes active, and previously active window is simultaneously minimized and becomes inactive (i.e. user is blocked from using elements within this window until it becomes active again). See figs. 4-5, concurrent display of two windows)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Crow-Jobs to comprise method further taught by Jobs because benefits that may be realized include providing a user with a tool to readily identify the active and inactive windows which are currently available for interaction.  By maintaining all inactive windows visible and available at any time, the user can easily identify and quickly activate a desired window. Unused window can become minimized/inactive such that cpu usage/consumption can be reduced.
The rest of the limitation is rejected under similar rationale from rejection of claim 1. 

In regards to claim 12, Crow-Jobs teaches the system of claim 11, the display device further configured to dismiss display of the second window and restore interactive responsiveness of the first window so that the first window is no longer blocked from responding to user input. (See Jobs figs. 3-5 and col. 5, lines 1-55, col. 6, lines 30-43, when inactive minimized window is selected, the window is restored to its original size and becomes active, and previously active window is simultaneously minimized and becomes inactive (i.e. user is blocked from using this window until it becomes active again). User can select previously active window in the minimized column to make it active again for interaction and deactivate the other)

In regards to claim 13, Crow-Jobs teaches the system of claim 11, wherein visual association indicating the second window as being subordinate to the 10first window includes displaying at least a portion of the second window so that the portion of the second window visually appears to contact or overlap at least a portion of the first window. (See Jobs figs. 3-5 and col. 5, lines 1-55, col. 6, lines 30-43, when inactive minimized window is selected, the window is restored to its original size and becomes active, and previously active window is simultaneously minimized and becomes inactive (i.e. user is blocked from using this window until it becomes active again). See figs. 4-5, concurrent display of two windows. Also see Crow figs. 3-5 and Jobs fig. 6 and associated column and lines, inactive window stays in the background instead of being minimized and active window overlaps)

Claim 14 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.


Claim 19 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

Claim 20 is similar in scope to claim 13, therefore, it is rejected under similar rationale as set forth above.

Claims 3-6 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crow et al. (US 20020057287 A1), in view of Jobs et al (US Patent No. US 6957395 B1), and further in view of Teibel et al. (US Patent No. 6353451 B1)

In regards to claim 3, Crow--Jobs teaches the method of claim 2.
Crow-Jobs teaches changing size of the first/second display elements (See Jobs figs. 3-5, and associated column and lines) however does not specifically teach, wherein changing the […parameter] of the first window occurs over a first predetermined period of time and changing the […parameter] of the second window occurs over a second predetermined period of time.  
However, Teibel further teaches, wherein changing the […parameter] of the first window occurs over a first predetermined period of time and changing the […parameter] of the second window occurs over a second predetermined period of time.  (See col. 3, lines 15-30, col. 4, lines 4-5, When another window, called a second window or a child window, related to the first window is desired, the parent window's appearance characteristics may be modified to make it appear to the user that the parent window is moving away from the user using aerial perspective design cues.  That is, the parent window's brightness, contrast, and clarity are decreased over a first period of time, thereby indicating to the user that the parent window is now inactive.  The child window may be first displayed with an initial setting of brightness, contrast, and clarity, and then modified by increasing the brightness, contrast, and clarity of the child window over a second period of time, thereby indicating to the user that the child window is now active.  In one embodiment, the modifications to the appearance characteristics of the parent and child windows may be made concurrently.  In one embodiment, the first and second periods of time are the same, representing a smooth visual transition of active focus from one window to the next.  In another embodiment, the child window may be initially displayed at a predetermined brightness, contrast, and clarity setting, and not subsequently modified.  In yet another embodiment, the first and/or second periods of time may be zero, such that the parent window is abruptly changed to an inactive state appearance and the child window is changed to an active state appearance in a single action rather than by a series of appearance modifications.)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Crow-Jobs to comprise method further taught by Teibel because a visual alert to the user of more important data would have been obtained, therefore improving user experience who is viewing multiple data simultaneously. 

In regards to claim 4, Crow--Jobs -Teibel teaches the method of claim 3, wherein the size of the first window  is different than the size of the second window at an end of the first predetermined period of time and at an end of the second predetermined period of time.  (See Jobs figs. 3-5, and associated column and lines, change in size of the first/second display elements in any way by the user desires. Also see Teibel col. 3, lines 15-30, col. 4, lines 4-5, When another window, called a second window or a child window, related to the first window is desired, the parent window's appearance characteristics may be modified to make it appear to the user that the parent window is moving away from the user using aerial perspective design cues.  That is, the parent window's brightness, contrast, and clarity are decreased over a first period of time, thereby indicating to the user that the parent window is now inactive.  The child window may be first displayed with an initial setting of brightness, contrast, and clarity, and then modified by increasing the brightness, contrast, and clarity of the child window over a second period of time, thereby indicating to the user that the child window is now active.  In one embodiment, the modifications to the appearance characteristics of the parent and child windows may be made concurrently.  In one embodiment, the first and second periods of time are the same, representing a smooth visual transition of active focus from one window to the next.  In another embodiment, the child window may be initially displayed at a predetermined brightness, contrast, and clarity setting, and not subsequently modified.  In yet another embodiment, the first and/or second periods of time may be zero, such that the parent window is abruptly changed to an inactive state appearance and the child window is changed to an active state appearance in a single action rather than by a series of appearance modifications.)

In regards to claim 5, Crow--Jobs -Teibel teaches the method of claim 4, wherein the size of the first window is smaller than the size of the second window at the end of the first predetermined period of time.  (See Jobs figs. 3-5, and associated column and lines, change in size of the first/second display elements in any way by the user desires.  Also see Teibel col. 3, lines 15-30, col. 4, lines 4-5, When another window, called a second window or a child window, related to the first window is desired, the parent window's appearance characteristics may be modified to make it appear to the user that the parent window is moving away from the user using aerial perspective design cues.  That is, the parent window's brightness, contrast, and clarity are decreased over a first period of time, thereby indicating to the user that the parent window is now inactive.  The child window may be first displayed with an initial setting of brightness, contrast, and clarity, and then modified by increasing the brightness, contrast, and clarity of the child window over a second period of time, thereby indicating to the user that the child window is now active.  In one embodiment, the modifications to the appearance characteristics of the parent and child windows may be made concurrently.  In one embodiment, the first and second periods of time are the same, representing a smooth visual transition of active focus from one window to the next.  In another embodiment, the child window may be initially displayed at a predetermined brightness, contrast, and clarity setting, and not subsequently modified.  In yet another embodiment, the first and/or second periods of time may be zero, such that the parent window is abruptly changed to an inactive state appearance and the child window is changed to an active state appearance in a single action rather than by a series of appearance modifications.)

In regards to claim 6, Crow--Jobs -Teibel teaches the method of claim 4, wherein the first predetermined period of time is about equal in duration to the second predetermined period of time.  (See Jobs figs. 3-5, and associated column and lines, change in size of the first/second display elements in any way by the user desires.  Also see Teibel col. 3, lines 15-30, col. 4, lines 4-5, When another window, called a second window or a child window, related to the first window is desired, the parent window's appearance characteristics may be modified to make it appear to the user that the parent window is moving away from the user using aerial perspective design cues.  That is, the parent window's brightness, contrast, and clarity are decreased over a first period of time, thereby indicating to the user that the parent window is now inactive.  The child window may be first displayed with an initial setting of brightness, contrast, and clarity, and then modified by increasing the brightness, contrast, and clarity of the child window over a second period of time, thereby indicating to the user that the child window is now active.  In one embodiment, the modifications to the appearance characteristics of the parent and child windows may be made concurrently.  In one embodiment, the first and second periods of time are the same, representing a smooth visual transition of active focus from one window to the next.  In another embodiment, the child window may be initially displayed at a predetermined brightness, contrast, and clarity setting, and not subsequently modified.  In yet another embodiment, the first and/or second periods of time may be zero, such that the parent window is abruptly changed to an inactive state appearance and the child window is changed to an active state appearance in a single action rather than by a series of appearance modifications.)


	Claims 15-18 are similar in scope to claims 3-6, therefore, it is rejected under similar rationale as set forth above.


Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
With respect to claim 1, applicant argues, “The Office asserts that the term "subordinate" is defined in Applicant's specification as one display element (the "subordinate" display element) blocking the usage of the other (primary or host) display element when the subordinate display element is displayed. However, to be "subordinate" in Applicant's specification, the window is also "associated" so the term "subordinate" is a species of "associated". In Jobs, clearly two windows are associated (e.g. linked) such that when first window is displayed and becomes active, second window becomes inactive and minimized (e.g. such action is analogous to “blocking” user from viewing this window, under broadest reasonable interpretation). The meaning of term “block”, according to Merriam-Webster, is “to shut off from view” among many other definitions. Clearly, when window is inactive and minimized as taught by Jobs, user cannot view said window anymore, thus shut off from viewing said window. Crow also further teaches element where second window is derived from the first window, where second window is child of first window. Rejection of claim 1 set forth above clearly elaborates these features.
Regarding applicant’s argument, “whereas the Office asserts that two windows in Jobs are subordinate as a result of the animation (e.g., without the animation, they would not be associated/subordinate). For at least the foregoing reasons,”. Examiner respectfully disagrees. In Jobs (col. 6, lines 25-44), user can make window inactivated window active again, thereby making previously active window now inactive. User can repeat this process many times. Applicant’s argument that two windows become associated with each other as a result of the single animation is not true. They are all associated with each other even before new animation comes into effect in response to further user action. Claim, in fact, recites that two windows are visually indicated as being associated together by animating a change in size of first/second window. Jobs clearly teaches maximizing one window while minimizing other window and therefore blocking the other window. Single mouse click causes this animation on both windows.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177